
	

113 HR 733 IH: Access to Veterans Benefits Improvement Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 733
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Runyan (for
			 himself and Mr. Walz) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide certain
		  employees of Members of Congress and certain employees of State or local
		  governmental agencies with access to case-tracking information of the
		  Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Veterans Benefits
			 Improvement Act.
		2.Provision of access to
			 case-tracking information
			(a)In
			 generalChapter 59 of title
			 38, United States Code, is amended by adding at the end the following:
				
					5906.Provision of
				access to case-tracking information
						(a)In
				general(1)In
				accordance with subsection (b), the Secretary shall provide a covered employee
				with access to the case-tracking system to provide a veteran with information
				regarding the status of a claim submitted by such veteran, regardless of
				whether such employee is acting under a power of attorney executed by such
				veteran.
							(2)In providing a covered employee with
				access to the case-tracking system under paragraph (1), the Secretary shall
				ensure—
								(A)that such access—
									(i)is provided in a manner that does
				not allow such employee to modify the data contained in such system; and
									(ii)does not include access to medical
				records; and
									(B)that each time a covered employee
				accesses such system, the employee must certify that such access is for
				official purposes only.
								(b)Privacy
				certification courseThe Secretary may not provide a covered
				employee with access to the case-tracking system under subsection (a)(1) unless
				the covered employee has successfully completed a certification course on
				privacy issues provided by the Secretary.
						(c)Treatment of
				disclosureThe access to information by a covered employee
				pursuant to subsection (a)(1) shall be deemed to be—
							(1)a covered disclosure under section 552a(b)
				of title 5; and
							(2)a permitted disclosure under regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
							(d)DefinitionsIn this section:
							(1)The term
				case-tracking system means the system of the Department of
				Veterans Affairs that provides information regarding the status of a claim
				submitted by a veteran.
							(2)The term covered employee
				means—
								(A)an employee of a
				Member of Congress who assists the constituents of the Member with issues
				regarding departments or agencies of the Federal Government; or
								(B)an employee of a
				State or local governmental agency (including a veterans service officer) who,
				in the course of carrying out the responsibilities of such employment, assists
				veterans with claims for any benefit under the laws administered by the
				Secretary.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						5906. Provision of access to case-tracking
				information.
					
					.
			
